Citation Nr: 0824146	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-37 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to August 29, 2002 
for an evaluation of 70 percent or higher for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date prior to August 29, 2002 
for a total rating based on individual unemployability due to 
service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from February 1943 to December 
1945.  He served with Merrill's Marauders, and his awards and 
decorations include a Bronze Star. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO increased the 
disability rating assigned to the service-connected PTSD from 
30 to 70 percent, and awarded entitlement to TDIU; each was 
assigned an effective date of August 29, 2002.  The veteran 
submitted a notice of disagreement with the effective date of 
August 29, 2002 assigned to the 70 percent evaluation and 
award of TDIU, which initiated the current appeal. 

The veteran's appeal was previously before the Board in July 
2007, when two other issues were also on appeal.  The Board 
denied entitlement to special monthly compensation, but 
granted an increased rating to 100 percent for PTSD.  The 
Board then determined that the yet to be assigned effective 
date of the 100 percent evaluation for PTSD was intertwined 
with the claims for effective dates prior to August 29, 2002 
for the 70 percent evaluation for PTSD and the award of TDIU.  
Accordingly, the earlier effective date claims were remanded 
in order that an effective date for the 100 percent 
evaluation could be assigned by the RO.  This was 
accomplished in a January 2008 rating decision which assigned 
an effective date of August 29, 2002 for the 100 percent 
evaluation.  The appeals for effective dates prior to August 
29, 2002 for the increased evaluation for PTSD and the TDIU 
have now been returned to the Board for further 
consideration.  

During the course of the appeal, the veteran requested a 
hearing before a Veterans Law Judge to be conducted at the 
RO, i.e., a Travel Board hearing.  In September 2006, the RO 
received VA Form 21-4138, Statement in Support of Claim, 
prepared by the veteran's representative, reflecting that he 
had spoken with the veteran and his wife via telephone and 
that they would not attend the scheduled Travel Board 
hearing.  Instead, the veteran requested that his case be 
sent directly to the Board for appellate review.  A request 
for a hearing may be withdrawn by a representative with the 
appellant's consent.  38 C.F.R. § 20.704(e)(2007).  Based on 
the representative's statement, the Board presumes the 
veteran gave such consent, and his hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2007).

In June 2008, the Board granted the veteran's motion to 
advance this case on the Board's docket.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of notice of the May 2002 rating decision 
that increased the evaluation for his PTSD to 30 percent, 
effective from the date of the January 31, 2002 claim for an 
increased evaluation. 

2.  The initial communication received subsequent to the May 
10, 2002 rating decision was the August 29, 2002 claim for 
TDIU, which was also interpreted as a claim for an increased 
evaluation for PTSD.  

3.  It is factually ascertainable that the veteran's PTSD was 
productive of total occupational and social impairment as of 
May 11, 2002.  

4.  It is factually ascertainable that the criteria for a 
TDIU were met as of December 11, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a May 11, 2002 effective date for a 100 
percent evaluation for PTSD have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Code 9411 
(2007). 

2.  The criteria for an effective date of December 11, 2001 
for TDIU have been met; the criteria for a TDIU prior to 
December 11, 2001 have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.316, 3.400, 4.16 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that filing a notice of disagreement begins 
the appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision 
with respect to downstream elements are appropriately 
addressed under the notice provisions of 38 U.S.C. §§ 5104 
and 7105 . See Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir.2007) .  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements. See Dunlap, 21 Vet. App. 
at 119 .Goodwin v. Peake, No. 05-0876 (Fed. Cir. May 19, 
2008).  There has been no allegation of prejudice in this 
case.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, all relevant VA and 
private treatment records have been obtained.  There is no 
indication that there is any outstanding evidence that is 
pertinent to the veteran's claim.  As previously noted, the 
veteran's request for a hearing was withdrawn.  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 


Effective Dates

The veteran contends that he is entitled to an evaluation of 
at least 70 percent for his PTSD for many years prior to the 
actual August 29, 2002 effective date.  He further argues 
that he has been unable to work for many years prior to 
August 29, 2002 due to PTSD, and that he should receive a 
TDIU for any period in which he does not receive a 100 
percent schedular evaluation for PTSD.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997). 

PTSD

The RO has construed the veteran's August 29, 2002 claim for 
a TDIU to include a claim for an increased evaluation for 
PTSD.  The date of receipt of this claim is the basis for the 
effective date for what was initially an increased evaluation 
to 70 percent and, as a result of the July 2007 Board 
decision, currently an increased evaluation to 100 percent 
for PTSD.  The Board must, however, review the record to 
determine whether there are any previous claims that remained 
opened at the time of the August 29, 2002 claim or, in the 
alternative, whether it is factually ascertainable that an 
increase in disability occurred during the year prior to 
August 29, 2002.  38 C.F.R. § 3.400(o)(2).  

A review of the claims folder is negative for evidence of any 
unaddressed or open claims dated prior to August 29, 2002.  
The record indicates that on January 31, 2002, the veteran 
submitted a claim for an increased evaluation for PTSD.  
Subsequently, a May 2002 rating decision increased the 
evaluation for the veteran's PTSD from 10 percent to 30 
percent, effective from the date of the January 31, 2002 
claim.  The veteran was notified of this decision and 
provided with his appellate rights in a May 2002 letter.  

There is no indication that the veteran submitted a notice of 
disagreement with the May 2002 decision within one year of 
receipt of the letter.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD).  While special 
wording is not required, the notice of disagreement must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
38 C.F.R. § 20.201 (2007). 

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review.  38 U.S.C.A. § 7105(b); 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. 
§ 20.201 (2007).

In this case, the first communication received from either 
the veteran or his representative following the May 2002 
notice was a form letter received on August 29, 2002.  This 
form letter states that the designated representative 
"submits this letter as an Informal Claim for:".  The letter 
than contains seven options that can be checked.  The only 
two options that were checked read "A&A or Housebound" and 
"Increase in Compensation based on Unemployability".  The 
letter did not contain any reference to the May 2002 rating 
decision or to appellate review.  Therefore, the August 29, 
2002 letter may not be construed as a notice of disagreement.  

The Board has examined every other communication received 
from the veteran and his representative in the one year 
following notification of the May 2002 rating decision.  None 
of these letters mention either the May 2002 rating decision, 
express dissatisfaction with the evaluation assigned by this 
rating decision, or show a desire for appellate review.  
Therefore, none of these communications may be considered a 
notice of disagreement with the May 2002 rating decision.  As 
the veteran did not submit a notice of disagreement with the 
May 2002 decision, it is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.160(d) (2007).  Therefore, the January 
31, 2002 claim is final, and does not provide a basis for an 
effective date prior to August 29, 2002.  

In order to determine whether or not it was factually 
ascertainable that the veteran's PTSD increased in disability 
during the year prior to August 29, 2002, the evidence dated 
prior to August 29, 2002 must be examined in light of the 
criteria for the evaluation of PTSD found at 38 C.F.R. 
§ 4.130, Code 9411.  The Board is precluded from assigning an 
effective date prior to the final May 2002 rating decision.  
Lalonde v. West, 12 Vet. App. 377 (1999).  Although evidence 
received prior to that decision must be considered, it cannot 
support entitlement to an effective date prior to the May 10, 
2002 final decision.  Hazan v. Gober, 10 Vet. App. 511, 520-
521 (1997).  

There is no evidence in the claims folder dated or received 
between the date of the May 10, 2002 final decision and the 
August 29, 2002 claim for an increased evaluation.  However, 
the evidence does include the December 11, 2001 report from 
the VA mental health clinic.  The examiner noted the veteran 
experienced daily anxiety, accompanied by intermittent hand 
and vocal tremors.  He was socially withdrawn and unable to 
go to movies, church, or crowded areas.  The examiner stated 
that the veteran's intrusive memories of the war and chronic 
anxiety symptoms had limited his vocational life.  

The assessment was PTSD, with residual symptoms of 
exaggerated startle response, recurrent nightmares, severe 
chronic anxiety and social withdrawal, emotional 
constriction, and intrusive memories.  The Global Assessment 
of Functioning (GAF) score was 40.  A treatment note dated 
April 2002 also described flashbacks, and estimated the 
veteran's GAF score as 38.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  A GAF score of 31 to 40 signifies 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is not 
able to work).  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2007); see 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In order to receive a 100 percent evaluation for PTSD the 
evidence must demonstrate that the veteran has total 
occupational and social impairment.  38 C.F.R. § 4.130, Code 
9411.  The findings described on the December 2001 
examination can be read as supporting a finding that the PTSD 
was totally disabling.  The GAF scores of 31 to 40 represent 
major impairment to the extent that family and friends are 
neglected and avoided and the patient is unable to work.  

The GAF scores indicative of an inability to work and the 
findings of social isolation can be viewed as showing 
disability that approximates the total occupational and 
social impairment required for a 100 percent rating.  As the 
evidence demonstrates entitlement to a 100 percent evaluation 
for PTSD arose during the year prior to the receipt of the 
August 29, 2002 claim, but as the Board is precluded from 
assigning an effective date prior to the May 10, 2002 rating 
decision, this evidence supports entitlement to an effective 
date of May 11, 2002 for assignment of the 100 percent 
evaluation for the veteran's PTSD.  

TDIU

The initial claim for a TDIU is the August 29, 2002 form 
letter from the veteran's representative.  There are no other 
communications from the veteran dated prior to this time that 
may be construed as a claim for TDIU.  In the January 31, 
2002 claim for an increased evaluation for PTSD, the veteran 
did not state that he was unable to work, or that he had lost 
his job, or otherwise indicate that his PTSD rendered him 
unemployable.  Therefore, the only claim for TDIU is the 
August 29, 2002 claim on which the effective date for TDIU 
was based.  Furthermore, the May 2002 rating decision did not 
address the issue of entitlement to TDIU, and does not 
preclude the Board from assigning TDIU prior to the date of 
that decision.  

As with the claim for an increased rating, the Board must 
also examine the record to determine if it was factually 
ascertainable that the veteran was unemployable during the 
year prior to the receipt of the August 29, 2002 claim.  

The grant of an effective date of May 11, 2002 for the 100 
percent rating for PTSD renders the TDIU claim moot during 
the period of the 100 percent schedular rating.  VAOPGCPREC 
6-99; 64 Fed. Reg. 52,375(1999).  Therefore, the Board will 
only examine entitlement to TDIU for the period prior to May 
11, 2002.  

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a) 
(2007).  However, a TDIU may still be assigned to a veteran 
who fails to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b) (2007).  Neither the 
veteran's age nor his nonservice connected benefits may be 
considered in determining entitlement to a TDIU.  

The Board finds that the evidence supports entitlement to a 
TDIU from the date of the December 11, 2001 VA mental health 
clinic report.  The record shows that prior to May 1, 2002, 
the veteran's only service connected disabilities were PTSD, 
which was then evaluated as 30 percent disabling, and a 
deviated nasal septum, which was evaluated as 10 percent 
disabling.  His combined evaluation was 40 percent.  

The provisions of 38 C.F.R. § 4.16(a) do not state that the 
veteran must have had a single disability that was 
"ratable" as 40 percent or more with a combined evaluation 
of 70 percent or more.  Based on the symptoms and GAF scores 
described in the December 11, 2001 report from the VA mental 
health clinic and discussed in the preceding section, the 
veteran's PTSD was "ratable" as at least 70 percent from 
this date.  Therefore, the criteria for a TDIU were met.  In 
addition, the December 11, 2001 examiner assigned a GAF score 
which indicated that the veteran was no longer able to be 
employed due to his PTSD.  The Board concludes that it was 
factually ascertainable that the veteran met the criteria for 
TDIU from December 11, 2001.  

In the alternative the December 2001 examination and 
treatment records could be viewed as informal claims of 
increase; 38 C.F.R. § 3.157(b) (2007); but because there is 
no evidence that the veteran met the criteria for a TDIU in 
the year prior to the December 2001 examination and 
treatment.

There are no records that show the veteran had a single 
service connected disability ratable at 60 percent or two or 
more disabilities with one ratable at 40 percent and a 
combined evaluation of 70 percent.  There were no findings of 
unemployability during this period.  Therefore, it was not 
factually ascertainable that the veteran met the criteria for 
TDIU prior to December 11, 2001.  

The Board has also considered whether it was factually 
ascertainable that the veteran was unemployable on an 
extraschedular basis prior to December 11, 2001, but 
application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2007).  

There is no objective evidence that the veteran's service 
connected disabilities present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a May 11, 2002 effective date for a 100 
percent evaluation for PTSD is granted.  

Entitlement to December 11, 2001 effective date for a TDIU is 
granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


